DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 06/30/2021 has been entered.
Status of the Application
Applicant’s Remarks, affidavit and amendment in the reply filed on 06/30/2021 is acknowledged. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edwin S. Flores on 08/05/2021.
The application has been amended as follows:
In the Claims

In claim 21, after structure and Formula I, line 10, after “R5=” the following has been deleted:
“H, cycloalkyl, aryl, heteroaryl, heteroalkyl, heterocycloalkyl”

In claim 34, after structure and Formula I, line 9, after “R5=” the following has been deleted:
“H, cycloalkyl, aryl, heteroaryl, heteroalkyl, heterocycloalkyl”
Rejoinder
The election of species requirement (A), as set forth in the Office action mailed on 11/14/2018, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Reasons for Allowance
Applicant’s Remarks, amendment and affidavit under 1.132 in the reply filed on 06/30/2021, has been fully considered. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s composition comprising compounds as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s composition comprising compounds as in the instant claims. The closest prior art, Jun (JP 2007246426), teaches a composition comprising compound of formula:

    PNG
    media_image1.png
    209
    350
    media_image1.png
    Greyscale
 

, which is different from the compound of the instant claims with respect to R5.
Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make composition as in the instant claims.
Therefore, claims 21-25, 30-34 are allowed. 
Conclusion
Claims 21-25, 30-34 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623